Citation Nr: 9930813	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  95-00 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1971 to 
January 1973, and from December 1990 to March 1991, with 
intervening service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The Board REMANDED this case to the RO for 
additional development, and the case has subsequently been 
returned for appellate review.


FINDING OF FACT

The veteran does not have PTSD attributable to military 
service or to any incident of active duty.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is satisfied that all relevant facts have been 
properly developed. 

The Board initially notes that the veteran does not assert 
that he has PTSD as a result of any event which took place 
during his first period of service, or during any period of 
active duty for training, or inactive duty training, with the 
Army National Guard.  Furthermore, the veteran does not 
allege, and the record does not show, that he participated in 
combat.  The veteran argues that he has PTSD as a result of 
his second period of active duty, in support of Operation 
Desert Shield/Storm.  More specifically, a review of his 
written statements shows that he argues that he has PTSD as a 
result of seeing dead and wounded servicemen while working 
with a medical support unit in Germany.  He also made 
reference to terrorist attacks, including the murders of U.S. 
servicemen, as well as difficult working conditions, 
including working long hours, and hearing other servicemen on 
their way to the Persian Gulf voice their fears about going 
into combat.

The veteran's discharge (DD Form 214) for his second period 
of active duty indicates that his military occupation 
specialty was "medical NCO," that he was assigned to the 
245th Medical Company, and that he had two months and 29 days 
of foreign service.  A letter from the U.S. Armed Service 
Center for Research of Unit Records, dated in May 1998, 
states that the 245th Medical Company was deployed to 
Wiesbaden Air Base, Germany, from December 20, 1990 to May 
19, 1991, and that they operated in support of Operation 
Desert Shield/Desert Storm by providing transportation and 
enroute medical care for casualties returning to Europe from 
Southwest Asia.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  The Board 
notes that this regulation was recently amended.  See 64 Fed. 
Reg. 32,807-8 (June 18, 1999).  However, the changes did not 
affect the requirement that a non-combat veteran provide 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  The Board has reviewed the 
facts in this case in light of both versions of the 
regulation, and concludes that the June 1999 regulatory 
amendments do not affect the outcome of this case.

Despite the diagnoses of PTSD, discussed below, which are 
sufficient to well ground the claim, the Board finds that the 
preponderance of the evidence shows that the veteran does not 
have PTSD.  First, the Board notes that the veteran's service 
medical records for both his first and second periods of 
active duty do not show complaints, treatment or a diagnosis 
involving a psychiatric disorder.  The veteran's separation 
examination reports for his first and second periods of 
active duty, dated in December 1972 and March 1991, 
respectively, show that the veteran's psychiatric condition 
was clinically evaluated as normal.  In the report of medical 
history accompanying the March 1991 report, he denied having 
"depression or excessive worry," and "nervous trouble of 
any sort."

In addition, the post-service medical evidence includes a VA 
PTSD examination report, dated in March 1999, which shows 
that the examiner determined that the veteran's Axis I 
diagnoses were generalized anxiety disorder and major 
depression.  The Board finds this report, in particular, is 
highly probative evidence which shows that the veteran does 
not have PTSD.  This report was based on a review of the 
claims file, it includes an account of the veteran's life 
history and subjective complaints, and it provides objective 
clinical findings.  The examiner specifically ruled out PTSD.  
In this regard, the examiner noted that the veteran had 
maintained a stable marriage, had a reasonably good work 
record, and had recently finished college, and concluded that 
the veteran's account of his stressors, which did not involve 
combat or exposure to any life-threatening situations, was 
insufficient to cause PTSD.

The Board further notes that the conclusion in the March 1999 
VA examination report, that the veteran does not have PTSD, 
is supported by VA outpatient treatment reports, dated 
between 1996 and 1998, which show treatment for multiple 
assessments of dysthymia, as well as a VA mental health 
clinic (MHC) consultation report, dated in March 1994, which 
shows that a clinical psychologist determined that the 
veteran had major depression with dysthymia.  An associated 
VA document, also dated in March 1994, contains a notation of 
major depressive disorder.  Finally, the evidence showing 
that the veteran does not have PTSD includes records from the 
Saint Anthony's Hospital (Saint Anthony's), dated in October 
1991, which show that the veteran was admitted as a suicide 
risk, with complaints of "job and family problems."  His 
final diagnosis was major depression with serious suicidal 
ideation, compounding dysthymia, anxiety disorder, severe, 
with PTSD-like symptoms.  Accordingly, the veteran's claim 
must be denied.

In reaching this decision, the Board has considered a VA PTSD 
examination report, dated in April 1994, which contains an 
Axis I diagnosis of PTSD.  The Board has also considered a 
December 1994 VA outpatient treatment report noting PTSD, 
several notations of "rule out PTSD," and a notation of 
PTSD-like symptoms.  However, the Board finds the March 1999 
VA PTSD examination report, the VA outpatient reports dated 
between 1996 and 1998, and the remainder of the medical 
reports, which show that the veteran does not have PTSD, 
outweighs the contrary evidence of record.  Specifically, the 
evidence against the veteran's claim includes reports which 
show that the veteran was most recently diagnosed with a 
generalized anxiety disorder and major depression, and that 
he has repeatedly been diagnosed with depression and 
dysthymia since 1991.  In particular, the March 1999 VA PTSD 
report is the most recent medical evidence, and is based on a 
comprehensive review of the claims file, to include a great 
deal of evidence dated subsequent to 1994.  This evidence 
includes the VA outpatient treatment reports, dated between 
1996 and 1998, which are considered highly reliable evidence 
of the veteran's condition as they are the product of 
observation and treatment covering an extended period of 
time.  In contrast, notwithstanding the diagnosis of PTSD in 
the April 1994 VA PTSD report, most of the evidence which 
indicates that the veteran may have PTSD is equivocal in its 
terms, and lacks other indicia of reliability, such as being 
based on a review of the claims file, and all of this 
evidence is dated prior to 1995.  

Accordingly, in light of the relevant medical evidence, 
including the VA examination report dated in March 1999, and 
the VA outpatient reports dated between 1996 and 1998, the 
March 1994 VA MHC consultation report, and the reports from 
Saint Anthony's, which shows that the veteran does not have 
PTSD, the Board finds that the probative value of the 
opinions indicating that the veteran has PTSD are outweighed 
by the contrary evidence of record which indicates that the 
veteran does not have PTSD.  The veteran's claim for service 
connection for PTSD fails on the basis that all elements 
required for such a showing have not been met, and that the 
preponderance of the evidence is against entitlement to 
service connection for PTSD.  Accordingly, service connection 
for PTSD must be denied.

While the Board has considered the written testimony of the 
veteran, the Board points out that although the veteran's 
arguments and reported symptoms have been noted, the issues 
in this case ultimately rest upon interpretations of medical 
evidence and conclusions as to the veteran's correct 
diagnosis.  The veteran, as a lay person untrained in the 
fields of medicine and psychiatry, is not competent to offer 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
Board has determined that service connection for PTSD is not 
warranted.  To that extent, the veteran's contentions to the 
contrary are unsupported by persuasive evidence. 

Finally, the Board has considered the veteran's 
representative's argument, that a remand is required for 
another examination because the examiner who wrote the March 
1999 VA PTSD examination report failed to apply the criteria 
for PTSD as set forth in the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  In this regard, the Board 
notes that the veteran's claim was received in February 1994, 
and during the current appeal, VA regulations were amended to 
adopt DSM-IV as the basis for the nomenclature of the rating 
schedule for mental disorders.  Accordingly, the veteran's 
claim must be examined under the both versions of the 
regulation.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this case, the representative appears to argue that the 
March 1999 VA examiner's determination that the veteran did 
not experience stressors of such severity as to cause PTSD 
contradicts the subjective standard provided for in DSM-IV.  
The representative cited Cohen v. Brown, 10 Vet. App. 128, 
(1997) is support of this argument.  However, the Board is 
unable to find that the March 1999 VA PTSD examination report 
is deficient in any respect and would have been in conformity 
with DSM-IV since the examination was performed after the VA 
had adopted DSM-IV.  In particular, in Cohen, the U.S. Court 
of Appeals for Veterans Claims specifically stated that the 
sufficiency of a stressor is a clinical determination for the 
examining mental health professional.  Id. at 142.  
Accordingly, the Board finds that a remand in not required. 

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

